Citation Nr: 0911054	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-27 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU) under 38 C.F.R. § 4.16(a).  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU) under 38 C.F.R. § 4.16(b).  


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran had active military service from March 1990 to 
December 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which, in pertinent part, denied entitlement to 
TDIU. 

The Veteran was scheduled for a Board hearing at the RO in 
December 2008.  The Veteran was notified of this hearing by 
letter dated in November 2008, however he did not appear at 
the hearing or indicate any desire to re-schedule it. 

The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU) under 38 C.F.R. § 4.16(b) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran does not have a service-connected disability 
rated at 60 percent or more; or two or more disabilities with 
at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability due to TDIU under 38 
C.F.R. § 4.16(a) have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.15, 4.16(a), 4.25 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) Veteran status; 
2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in March and May 2006.  The pre-adjudication 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations and opinions, which addressed the issue 
of the Veteran's employability.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks entitlement to a total rating for 
compensation purposes based on TDIU under 38 C.F.R. § 
4.16(a).  He claims that he has submitted evidence indicating 
that he has not worked since 2003.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §3.340 
(2008).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran is service-connected for residuals, right 
wrist injury, which is currently rated as 50 percent 
disabling, and hypertension, which is currently rated as 10 
percent disabling.  His current combined disability rating is 
60 percent.  Although the Veteran does have one disability 
rated at 40 percent or more, because his combined rating is 
not 70 percent or more, he does not meet the schedular 
standards for consideration of a TDIU under 38 C.F.R. § 
4.16(a).  See 38 C.F.R. §§ 3.340, 3.341.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and entitlement to TDIU under 38 
C.F.R. § 4.16(a) is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.


ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU) under 38 C.F.R. § 4.16(a) is denied.  


REMAND

The Veteran also seeks entitlement to TDIU under 38 C.F.R. § 
4.16(b).

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of Veterans who are unemployable by reason of service- 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  In the present claim the RO did not refer this case 
for extra-schedular consideration.
For the Veteran to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from non-service-connected 
conditions, that place him in a different position than other 
Veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

While the Veteran does not meet the percentage standards of 
38 C.F.R. § 4.16(a), there is competent medical evidence of 
record that indicates that he cannot work due to his service-
connected residuals of a right wrist injury disability.

A VA examination was conducted in April 2006 for a then 
pending increased rating claim for the Veteran's right wrist 
disability.  It was noted that the Veteran worked as a 
mechanical field engineer at General Electric, but has not 
worked there since February 2003.  He is trying to learn how 
to use his right hand to do things like brush his teeth and 
perform duties.  The examiner opined that it would be 
difficult for the Veteran to find work that does not involve 
use of his right wrist for more than 10 minutes.  This 
restriction alone would be very limiting as far as employment 
in a right-handed individual.  The Veteran cannot return to 
work as a field engineer at this time because it requires 
climbing ladders and crawling, which he cannot perform with 
his current wrist condition.  His limitations are completely 
due to his service-connected injury to his right wrist.  

A VA examination was conducted in April 2007 for a then 
pending increased rating claim for the Veteran's right wrist 
disability.  It was noted that the Veteran had a right wrist 
fusion in November 2006 and was on a 5 pound wrist 
restriction due to his wrist fusion surgery.  It was noted 
that the Veteran had stable ankylosis of his right wrist.  
The examiner opined that the Veteran's right wrist condition 
interferes with his ability to engage in future forms of 
employment, which may require continuous demanding physical 
endurance.  The Veteran has aspirations of building gas 
turbines, which requires lifting, moving, and dexterity in 
both hands, which he would not be able to do due to wrist 
fusion.

Thus, the competent medical evidence of record indicates that 
the Veteran's disability picture may in fact be so 
exceptional or unusual, with such related factors as marked 
interference with employment, as to render inapplicable the 
schedular standards; therefore, referral to the Director, 
Compensation and Pension Service for extra-schedular 
consideration is warranted.  38 C.F.R. § 4.16(b); see also 38 
C.F.R. § 3.321(b).  The Board cannot assign an extra-
schedular evaluation in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's service-connected 
disabilities warrant referral to the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
consideration of the assignment of an 
extra-schedular rating.  The claim should 
be submitted for an extra-schedular 
evaluation, under 38 C.F.R. § 3.321(b) 
and/or 38 C.F.R. § 4.16(b), to include a 
full statement of the Veteran's service-
connected disabilities, employment 
history, educational and vocational 
attainment, and all other factors having a 
bearing on the issue.  Actions should 
proceed in accordance with the directives 
of the Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service.

2.  If the claim is denied, the Veteran 
should be furnished with a supplemental 
statement of the case (SSOC) addressing 
entitlement to an extra-schedular 
evaluation. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


